UNITED STATES COURT OF APPEALS                    FILED
                            FOR THE NINTH CIRCUIT                       JAN 27 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
COREY CAMFIELD; MISTY CAMFIELD, No.                  17-56072

                 Plaintiffs-Appellants,       D.C. No.
                                              2:16-cv-02367-ODW-FFM
 v.                                           Central District of California,
                                              Los Angeles
BOARD OF TRUSTEES OF REDONDO
BEACH UNIFIED SCHOOL DISTRICT; et             ORDER
al.,

                 Defendants-Appellees.

Before: WARDLAW and HURWITZ, Circuit Judges, and KORMAN,* District
Judge.

         The memorandum disposition with dissent filed on September 18, 2019, is

amended by the memorandum disposition with dissent filed concurrently with this

order.

         With the amendment, the panel has voted to deny the petition for panel

rehearing. Judges Wardlaw and Hurwitz have voted to deny the petition for

rehearing en banc, and Judge Korman so recommends. The full court has been

advised of the petition for rehearing en banc and no judge has requested a vote on

whether to rehear the matter en banc. Fed. R. App. P. 35.



         *
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
      The petition for panel rehearing and rehearing en banc, Dkt. 66, is DENIED,

and no further petitions will be accepted.




                                             2
                           NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COREY CAMFIELD and MISTY                        No.    17-56072
CAMFIELD,
                                                D.C. No.
                Plaintiffs-Appellants           2:16-cv-02367-ODW-FFM

 v.                                             AMENDED
                                                MEMORANDUM*
BOARD OF TRUSTEES OF REDONDO
BEACH UNIFIED SCHOOL DISTRICT, et
al.,
           Defendants-Appellees

                   Appeal from the United States District Court
                       for the Central District of California
                   Otis D. Wright, II, District Judge, Presiding

                       Argued and Submitted May 17, 2019
                              Pasadena, California

Before: WARDLAW and HURWITZ, Circuit Judges, and KORMAN,** District
Judge.

      Corey and Misty Camfield appeal an adverse judgment in this action against

the Redondo Beach Unified School District and several of its administrators raising



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.

                                          1
claims under the Americans with Disability Act (“ADA”), 42 U.S.C. § 12132, the

Rehabilitation Act, 29 U.S.C. § 794, and California law.1 We have jurisdiction under

28 U.S.C. § 1291 and affirm.

       1. The claims arise primarily out of a disruptive parent letter (“DPL”) issued

to Misty by the School District in March 2015, requiring her to seek permission from

the principal of Jefferson Elementary School twenty-four hours prior to any on-

campus visit. Three Camfield children were enrolled in the school at the time; one

(Minor 1) suffers from cerebral palsy.

       The DPL concerned Misty’s conduct in February 2015, when she learned that

a Ms. Comeaux was assigned as an instructional aide for Minor 1 for one entire day

each week and a half day every other day of the week. The DPL recites that Misty

“began approaching an instructional assistant, Ms. Comeaux, about her daily

schedule starting in the morning of her first day on the job” and repeatedly called

the cell phones of the two other instructional assistants to ask about Ms. Comeaux’s

assignment. The letter then focused on the following undisputed behavior by Misty:

    1. On February 25, Misty asked Ms. Comeaux on school grounds if she would
       be the aide for “Minor 1” for the entire day, and if so, Misty said, “[T]hat
       shit’s not flying.”

    2. The same day, Misty said to Ms. Siu, another instructional aide, on school
       grounds, “Do you know if this is gonna happen all the time? Because there
       ain’t no fucking way that I’m going to put up with this shit. There is no way


1
       The Camfields’ motion to strike portions of the answering brief is denied.

                                          2
       [Minor 1] is going to have just one aide at the middle school. I have a lawyer
       that’s gonna take care of all this.”

    3. As a result of Misty’s actions, “Ms. Comeaux felt so uncomfortable that she
       would hide inside a locked classroom until Misty left the campus in order to
       avoid the unpleasant interactions with her.”

    4. “On February 27, in a conversation with the school custodian,” Misty said,
       “The kids are saying that Ms. Comeaux is an airhead and a ditz,” and that
       another special education teacher was “breaking the IEP.”

       Prior to issuance of the March DPL, Misty had called the school principal a

“fucking bitch” in a classroom and in the presence of Corey and a teacher. After

meetings with the Camfields, the District had decided not to issue a DPL in response

to that conduct.

       2. Misty claims that the March DPL was in retaliation for her advocacy on

behalf of Minor 1, and therefore violated the ADA and the Rehabilitation Act. But

she does not contest that the events cited in the DPL took place. Nor can she contest

that the School District reasonably concluded that her conduct was “likely to

interfere with the peaceful conduct of the activities of the campus or facility.” See

Cal. Penal Code § 626.7(a).2 Moreover, Misty produced no evidence that the twenty-

four-hour notice requirement interfered with her ability to advocate on behalf of

Minor 1. Even after the DPL was issued, Misty was not denied permission to attend

any event involving Minor 1 or to meet with any representative of the District



2
       As § 676.7(d) makes clear, § 676.7(a) applies to parents’ conduct.

                                          3
concerning the child’s education.3 See Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53, 67 (2006) (“The [Title VII] antiretaliation provision protects an

individual not from all retaliation, but from retaliation that produces an injury or

harm.”); T.B. ex rel. Brenneise v. San Diego Unified School Dist., 806 F.3d 451,

472-73 (9th Cir. 2015) (applying Title VII retaliation framework to the ADA); see

also Castle v. Eurofresh, Inc., 731 F.3d 901, 908 (9th Cir. 2013)

(“The Rehabilitation Act is materially identical to and the model for the ADA. . .).

Merely being required to make an appointment one day in advance to enter an

elementary school campus does not produce an injury or harm forbidden by federal

law, particularly when future advocacy is not banned.

       3. We reject Misty’s argument that the miscitation of statutory authority in

the DPL is evidence of a pretext for discrimination. The letter was plainly authorized

under California law, see Cal. Penal Code § 626.7(a). Similarly, we find no evidence

of pretext in the fact that the DPL only refers to activities occurring since January

2015 while the School District’s brief also references additional activities. Rather,




3
       Indeed, at oral argument, when asked “whether any of the occasions when
[permission] wasn’t given . . . [were] when she was asking about her disabled child,”
petitioners’ counsel answered, “no, not with the disabled child.” Oral Arg. Tr. 1:36.

                                          4
that uncontested history provides useful context for the District’s eventual decision

to issue the DPL in March after previously refraining from doing so.4

      4. We also reject Misty’s claim for retaliation for the exercise of First

Amendment rights. Jefferson Elementary is a non-public forum where regulations

on speech are permissible so long as they are “reasonable and not an effort to

suppress expression merely because public officials oppose the speaker’s view.”

Flint v. Dennison, 488 F.3d 816, 830–31 (9th Cir. 2007) (quoting Perry Educ. Ass’n

v. Perry Local Educators’ Ass’n, 460 U.S. 37, 46 (1983)). Requiring the Camfields

to seek permission twenty-four hours prior to entering campus was a reasonable

regulation unrelated to viewpoint discrimination, and the record contains no

evidence that the restrictions were used to suppress expression, but merely to control

disruption of the educational environment.

      5. Even assuming that California Education Code § 51101 creates a private

cause of action, the DPLs issued to Corey and Misty did not violate it. Section 51101

allows parents to enter campus “within a reasonable period of time following making

the request.” Twenty-four hours is “a reasonable period of time.” The Camfields



4
      Our dissenting colleague finds evidence of pretext in the “temporal proximity
between the DPL’s issuance” and “the conduct it provides as a basis for exclusion,”
as well as a “rising hostility to Camfield in response to her complaints.” Dissent 1–
2. But because Misty did not make these arguments in her opening brief, we decline
to address them. See Christian Legal Soc’y Chapter of Univ. of Cal. v. Wu, 626 F.3d
483, 485 (9th Cir. 2010).

                                          5
obtained permission and entered campus on numerous occasions after the DPLs

were issued. The Camfields’ proposed cause of action for negligently breaching the

“duty of care [the School District] owed to parents, including [the Camfields], to

assure that they are afforded appropriate access to the campus in order to exercise

[their] rights” under Section 51101 is simply another way of stating the same claim.

      6. The district court correctly dismissed the Camfields’ Bane Act claim

because they “fail[ed] to plead sufficient facts that Defendants’ communications

contained ‘threats, intimidation or coercion.’” See Cal. Civ. Code § 52.1(b)–(c).

The School District’s communications to the Camfields prior to the DPL were not

threats. Nor did those communications unreasonably interfere with the exercise of

any constitutional or statutory rights.

      7. The Camfields’ claim that the defendants “unilaterally den[ied] them their

statutory and constitutional rights without due process of law” fails for the reasons

noted above and by the district court.

      AFFIRMED.




                                          6
                                                                               FILED
Camfield v. Bd. of Trustees of Redondo Beach Unified Sch. Dist., No. 17-56072
                                                                               JAN 27 2020
WARDLAW, Circuit Judge, dissenting in part:                               MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

      I part ways with my colleagues on a narrow issue: Misty Camfield adduced

sufficient evidence to survive summary judgment on her unlawful retaliation

claims under the Americans with Disabilities Act (ADA) and Rehabilitation Act

against the District. The District conceded that Camfield established a prima-facie

case of retaliation, but offered several reasons for its adverse action, the Disruptive

Parent Letter (DPL), that it asserts, and the majority accepts, were legitimate and

nondiscriminatory. Unlike the majority, I conclude that Camfield provided

specific and substantial evidence of pretext, Stegall v. Citadel Broad. Co., 350 F.3d

1061, 1066 (9th Cir. 2003).

      The contemporaneous reasons for issuing the DPL are stated clearly in it,

and they relate exclusively to Camfield’s advocacy on behalf of her disabled son.

Yet, throughout this litigation the District has offered other, inconsistent

justifications for Camfield’s exclusion. 1 Moreover, the DPL purports to rely on

sections of the California Penal Code that explicitly exclude applicability to

parents or guardians of a pupil of the school. There is temporal proximity between

the DPL’s issuance on March 3, 2015 and the conduct it provides as a basis for

exclusion dating from January 2015 (including two complaints Camfield made less

1
  Even the majority opinion relies on “undisputed facts” not set forth in the DPL
itself to bolster the basis for Camfield’s exclusion.
than a week before the DPL). That school administrators exhibited rising hostility

to Camfield in response to her complaints about her disabled child’s education is

apparently undisputed, and it is also clearly described in the DPL. Each of these

factors has been deemed evidence of pretext in our circuit, and thus a genuine

dispute of material fact exists. See, e.g., Dominguez-Curry v. Nev. Transp. Dep’t,

424 F.3d 1027, 1037 (9th Cir. 2005) (noting that a plaintiff may demonstrate

pretext “by showing that the [defendant’s] proffered explanation is . . . inconsistent

or otherwise not believable”); Stegall, 350 F.3d at 1071 (holding hostility and

temporal proximity are highly probative of pretext).